Citation Nr: 0514666	
Decision Date: 05/31/05    Archive Date: 06/08/05

DOCKET NO.  03-00 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for a left knee disorder.


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's wife


ATTORNEY FOR THE BOARD

J. M. Macierowski, Law Clerk




INTRODUCTION

The veteran served on active duty from January 1951 to July 
1971.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office in Boise, Idaho (RO).

The issues of service connection for bilateral hearing loss 
and service connection for tinnitus were raised in the 
veteran's February 2001 original claim, and were included in 
his July 2002 notice of disagreement.  However, these issues 
were not included in his January 2003 substantive appeal, and 
are therefore not before the Board at this time.


FINDINGS OF FACT

1.  The medical evidence of record does not show any 
complaints of, or treatment for, a left knee injury or 
chronic left knee disorder during military service.

2.  The medical evidence of record does not show a current 
chronic left knee disorder related to the veteran's period of 
active military service, or to any incident therein. 


CONCLUSION OF LAW

A left knee disorder was not incurred in active military 
service.  38 U.S.C.A. 
§§ 101(16), 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2004).  


First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the veteran, and notice of what part VA will 
attempt to obtain for the veteran.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this case, VA notified the veteran by 
letters dated in June 2001 and January 2005 that VA would 
obtain all relevant evidence in the custody of a Federal 
department or agency.  He was advised that it was his 
responsibility to either send medical treatment records from 
his private physician regarding treatment for his claimed 
disabilities, or to provide a properly executed release so 
that VA could request the records for him.  The duty to 
notify the veteran of necessary evidence and of 
responsibility for obtaining or presenting that evidence has 
been fulfilled.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, the veteran's service 
department medical records are on file, and his VA treatment 
records have been associated with the claims file.  The 
veteran has provided authorizations, and his private medical 
records were obtained.  There is no indication that other 
Federal department or agency records exist that should be 
requested.  The duty to assist includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  In this regard, 
the veteran has not been provided a VA examination in order 
to determine whether he has a left knee disorder.  
Nevertheless, none is required.  Such development is to be 
considered necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim, but contains:  (1) competent evidence of 
diagnosed disability or symptoms of disability, (2) 
establishes that the veteran suffered an event, injury or 
disease in service, or has a presumptive disease during the 
pertinent presumptive period, and (3) indicates that the 
claimed disability may be associated with the in-service 
event, injury, or disease, or with another service-connected 
disability.  38 C.F.R. § 3.159(c)(4).  In this case, there is 
no medical evidence of record showing that the veteran had a 
left knee disorder in service.  See Duenas v. Principi, 18 
Vet. App. 512 (2004).  The veteran was asked to advise VA if 
there were any other information or evidence he considered 
relevant to his claim so that VA could help him by getting 
that evidence.  He was also advised what evidence VA had 
requested, and notified in the statement of the case and 
supplemental statement of the case what evidence had been 
received.  There is no indication that any pertinent evidence 
was not received.  Therefore, the duty to notify of inability 
to obtain records does not arise in this case.  Id.  Thus, 
VA's duty to assist has been fulfilled. 

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See also Mayfield v. Nicholson, 
No. 02-1077 (U.S. Vet.App. April 14, 2005).

The veteran claims entitlement to service connection for a 
left knee disorder that he asserts resulted from injuries 
during service.  Specifically, he claims that he injured his 
knee while ice skating, sometime between 1963 and 1966, that 
he was treated at Moffett Naval Air Station (NAS), that he 
was put on a temporary limited duty restricted profile, and 
that this injury eventually resulted in the need for left 
knee replacement surgery in 2002.

The veteran's service medical records are negative for any 
complaints, findings, or diagnosis of a left knee disorder.  
However, the veteran was seen at Moffett NAS in October 1965 
for a right knee injury.  The reports from each of several 
discharge and reenlistment examinations, conducted during the 
veteran's extensive military career, state that the veteran 
repeatedly denied any left knee injury or disorder.  The 
veteran's final physical examination prior to his retirement 
from active military service in 1971, did not report a left 
knee injury or find a left knee disorder.

Subsequent to service, post service medical records indicate 
that in September 1979, the veteran reported that in 1964, he 
experienced trauma to his left knee while ice-skating.  He 
further reported that in 1977, he twisted his left knee while 
walking.  Since then, he experienced transient pain, and 
occasional episodes of locking and instability, which had 
increased in frequency in the last few months.  The physical 
examination in September 1979, revealed a negative drawer 
sign, good bilateral strength, and no crepitus, swelling, or 
tenderness.  The assessment was torn medial meniscus, to rule 
out lateral derangement.  X-rays conducted of the left knee 
revealed no evidence of a fracture, either recent or old, and 
the boney structure of the knee was normal with the joint 
space well preserved.  The conclusion was no other bone or 
joint abnormality demonstrated.

Thereafter in July 1994, medical records reveal that the 
veteran tripped on rocks while hiking, hit his left knee, and 
blacked out.  Abrasions on his left knee were shown.  X-rays 
conducted at this time showed a "teeny degenerative spur 
forming at the superior margin of the patella" with the 
bones and soft tissues otherwise unremarkable except for very 
minimal narrowing of the medial compartment.  The impression 
was minimal degenerative changes, with no acute process 
noted.

In April 1995, the veteran was seen for swollen lower left 
extremity after he was bucked off a horse, and his left leg 
got caught in the stirrup.  The examining physician found a 
3.5 inch circumference differential between the veteran's two 
calves, and noted that the veteran's left knee was too 
swollen to be examined.

During an October 2000 private evaluation, the veteran 
reported intermittent left knee pain since an ice skating 
injury in the 1960's while in the military.  The veteran 
reported occasional instability, and increased pain upon use 
during activities such as bowling.  Upon physical examination 
of the veteran's left knee, there was no tenderness along the 
medial collateral joint line, and the medial collateral 
ligaments were nontender, stable, and intact.  There was 
laxity in the anterior cruciate ligament, but the veteran did 
not find this uncomfortable.  There was patellar tenderness, 
with deep palpation, and with induration.  Station and gait 
were otherwise normal.  The physician's assessment was left 
knee pain, and possible osteoarthritis, which the examiner 
felt was consistent with a small tear of the mediocollateral 
ligament.  

During a September 2001 private medical examination, the 
veteran reported medial sided pain, with catching and 
popping, occasional swelling, but no tingling or numbness.  
The veteran reported a "service connected injury in 1964," 
but stated that he had not had knee surgery, undertaken 
physical therapy, or used a brace.  On physical examination, 
there was effusion in the left knee, range of motion from 0 
to 120 degrees, positive McMurray's test, and pain upon full 
flexion of the medial aspect of the knee.  The diagnosis was 
left knee medial meniscus tear.

In January 2003, the veteran rated his knee pain at 9/10 
during a VA preventive medicine clinic visit.  However, the 
clinic record does not specify to which knee the veteran was 
referring.

In May 2003, a hearing before the RO was held.  The veteran 
testified that he fell while ice-skating between 1963 and 
1966.  He stated that he was treated at the Moffett NAS 
clinic, and he was put on light duty for a short period after 
the injury.  He testified that shortly after the injury, he 
felt his knee had healed, and he did not think of the injury 
again until he had a physical for his first postservice job.  
At that time, the private employer's physician stated that 
his left knee had "a lot of play in it."  At the RO 
hearing, the veteran stated that he did not think he could 
obtain the reports from the physicals, but he would try to.  
While no such reports are included in the evidence of record, 
the veteran's April 2005 correspondence notified the Board of 
his unsuccessful attempts to obtain them.

Later in the hearing, contrary to his earlier statement, the 
veteran stated that he continued to experience instability 
of, and other problems with, his left knee through the 
remainder of his service, to include time in Germany and 
Cairo, especially during physical training.  The veteran also 
stated that his left knee instability continued 
intermittently from his retirement from service, until May 
2000, when the instability worsened.  The veteran testified 
that he underwent a left knee replacement surgery in January 
2002.  The veteran stated that at current, although his left 
knee still clicked and swelled, he did not experience pain.

Service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease or injury was in 
service.  38 U.S.C.A. §§ 101(16), 1110; 38 C.F.R. § 3.303.  
Establishing service connection for a disability which has 
not been clearly shown in service requires the existence of a 
current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(d); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  

In this case, the determinative issues presented by the claim 
are (1) whether the veteran sustained a left knee injury 
during service; (2) whether he currently has a left knee 
disorder that qualifies as a disability; and, if so, (3) 
whether the current disability is etiologically related to 
the left knee injury incurred while in service.  The Board 
concludes that medical evidence is needed to lend plausible 
support for the issue on appeal because it involves questions 
of medical fact requiring medical knowledge or training for 
its resolution.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995); see also Layno v. Brown, 6 Vet. App. 465, 470 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

The evidence does not support a grant of service connection 
for a left knee disorder.  The veteran is competent to 
testify as to an injury in service.  Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  Nevertheless, the veteran's 
service medical records do not show complaints of, or 
treatment for, a left knee injury; they show only that the 
veteran reported a right knee injury in October 1965.  
Thereafter, reports from several physical examinations during 
service, subsequent to the alleged injury, do not mention a 
history of a left knee injury or any complaints, treatment, 
or findings of a left knee disorder.  The veteran's physical 
examination at retirement did not report a history of a left 
knee injury, nor was a left knee disorder found.  
Accordingly, a chronic left knee disorder was not shown in 
service.


Subsequent to service discharge, the first medical evidence 
of record was in 1979, when the veteran provided a history of 
an injury in 1964 while ice skating, but reported that he 
twisted his left knee in 1977, and since that time had 
complaints with regard to his left knee.  An x-ray taken in 
1979 was negative for any abnormality.  Thereafter, after 
injuring his left knee in a fall in 1994, x-rays showed 
minimal degenerative changes.  Subsequent to this injury, the 
veteran injured his left knee while riding a horse, and 
subsequently underwent a left knee replacement in 2002.  

Although both private and VA medical records have referenced 
the history of a left knee injury in service, the United 
States Court of Appeals for Veterans Claims (Court) has held 
that medical professionals are not competent to transform a 
lay history, unenhanced by medical comment, into competent 
medical evidence based on their status as medical 
professionals.  LeShore v. Brown, 8 Vet. App. 406 (1995).  

The veteran contended in April 2005 that all of his service 
medical records have not been obtained, particularly those 
from the period during which the alleged injury occurred.  
However, the evidence of record clearly includes service 
medical records from the period from 1963 to 1966, to include 
a 1965 treatment record from Moffett NAS, where the veteran 
was seen for a right knee injury.

Although the veteran is competent to testify as to an injury 
to his left knee in service, his service medical records do 
not show treatment for this injury, nor is a chronic left 
knee disorder found.  The veteran's retirement examination in 
1966 found the veteran's left knee was normal.  Additionally, 
there is no medical evidence of record that relates any 
current left knee disorder to the veteran's period of 
military service or to any incident therein.  Accordingly, 
service connection for a left knee disorder is not warranted.  
In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).




ORDER

Service connection for left knee disorder is denied.



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


